  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for FRED HJELMESET,
  6   Trustee in Bankruptcy

  7

  8                                  UNITED STATES BANKRUPTCY COURT

  9                                   NORTHERN DISTRICT OF CALIFORNIA

 10                                                SAN JOSE DIVISION

 11   In re                                                        Case No. 21-50028 SLJ
                                                                   Chapter 7
 12            EVANDER FRANK KANE,                                 Hon. Stephen L. Johnson

 13                      Debtor.                                   REQUEST FOR ENTRY OF ORDER
                                                                   AUTHORIZING TRUSTEE TO RESOLVE
 14                                                                DISPUTE CONCERNING BANK
                                                                   ACCOUNTS AND TO ABANDON
 15                                                                INTEREST IN CANADIAN REAL
                                                                   PROPERTY
 16
                                                                   [No Hearing Requested]
 17

 18           Fred Hjelmeset, Chapter 7 Trustee in Bankruptcy (“Trustee”) of the estate of the above-
 19   named Debtor, respectfully represents:
 20           1.         On August 30, 2021, the Trustee served on parties on the limited service list 1 a
 21   Corrected    2
                       Notice and Opportunity for Hearing on Motion to Resolve Dispute Concerning Bank
 22   Accounts and to Abandon Interest in Canadian Real Property (“Notice”) [Docket 208], as evidenced
 23   by the Certificate of Service / Declaration of Mailing [Docket 211].
 24   ///
 25

 26   1
       Notice was limited in this case by an order entered July 30, 2021 entitled “Order Pursuant to Bankruptcy Rule 2002(h)
      Designating Recipients of Notices Required Under 2002(a),” Docket 194
 27
      2
       The original notice filed and served on August 23, 2021 inadvertently omitted language regarding objection deadlines
 28   pursuant to Local Bankruptcy Rule 9014-1, which language was included in the corrected Notice.


Case: 21-50028          Doc# 221      Filed: 09/21/21        Entered: 09/21/21 05:42:37             Page 1 of 2           1
  1          2.      On August 23, 2021, the Trustee filed his Motion for Authority to Resolve Dispute

  2   Concerning Bank Accounts and Canadian Real Property [Docket 202] and supporting Declaration

  3   of Fred Hjelmeset in Support of Motion for Authority to Resolve Dispute Concerning Bank

  4   Accounts [Docket 202-1], attached to which as Exhibit A was the “Agreement Concerning Bank

  5   Accounts and Canadian Real Property” (“Agreement”) that the Trustee entered into, subject to Court

  6   approval, with the Debtor.

  7          3.      The time period within which to file objections or requests for hearing has passed.

  8          4.      Except as set forth in the Kleiner Declaration, this office has not received any

  9   objections or requests for hearing, and no objections or requests for hearing with regard to the relief

 10   requested has been filed.

 11          WHEREFORE, the Trustee requests the entry of an Order authorizing him to enter into the

 12   Agreement with the Debtor, by which the Trustee shall: (i) retain the sum of $16,250 that the Debtor

 13   has paid to the estate to resolve a dispute between the Trustee and the Debtor with regard to the

 14   estate’s interest in certain bank accounts scheduled in the Debtor’s bankruptcy case, and (ii) the

 15   estate will relinquish its interest in two homes in Canada.

 16
       DATED: September 21, 2021              RINCON LAW LLP
 17

 18
                                              By: /s/ Gregg S. Kleiner
 19                                               GREGG S. KLEINER
 20                                               Counsel for FRED HJELMESET,
                                                  Trustee in Bankruptcy
 21

 22

 23

 24

 25

 26

 27

 28

Case: 21-50028      Doc# 221       Filed: 09/21/21    Entered: 09/21/21 05:42:37        Page 2 of 2        2
